Citation Nr: 1400218	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  11-24 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral hip condition, to include arthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel







INTRODUCTION

The Veteran served on active duty from January 1970 to October 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In his August 2011 substantive appeal, the Veteran requested a videoconference hearing before the Board at his local RO.  In a December 2013 written statement, the Veteran cancelled his hearing scheduled later that month.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.702 (e) (2013).

The record raises the issue of entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder, and entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus, type II with impotence.  See July 2013 formal claim.  These claims have not been addressed by the RO.  As such, the Board REFERS such claims to the RO for appropriate action.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  


FINDING OF FACT

In December 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal is requested for the issue of entitlement to service connection for a bilateral hip condition, to include arthritis. 




CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to service connection for a bilateral hip condition, to include arthritis, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  
In a statement received in December 2013, the Veteran withdrew the appeal for entitlement to service connection for a bilateral hip condition, to include arthritis.  There remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal for service connection for a bilateral hip condition, to include arthritis is dismissed.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


